



Exhibit 10.1



SIXTH AMENDMENT
TO
CREDIT AGREEMENT
DATED AS OF MAY 5, 2015
AMONG
CARRIZO OIL & GAS, INC.,
AS BORROWER,
THE GUARANTORS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS PARTY HERETO


WELLS FARGO SECURITIES, LLC,
AS SOLE LEAD ARRANGER AND BOOKRUNNER







--------------------------------------------------------------------------------




SIXTH AMENDMENT TO CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”) dated as of
May 5, 2015, among CARRIZO OIL & GAS, INC., a Texas corporation (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”); the Lenders
listed on the signature pages hereto; and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).
R E C I T A L S
WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
Agents party thereto are parties to that certain Credit Agreement dated as of
January 27, 2011 (as amended by that certain First Amendment dated as of March
26, 2012, that certain Resignation, Consent and Appointment Agreement dated as
of April 20, 2012, that certain Second Amendment dated as of September 4, 2012,
that certain Third Amendment dated as of September 27, 2012, that certain Fourth
Amendment dated as of October 9, 2013, that certain Fifth Amendment dated as of
October 7, 2014 and as otherwise amended, supplemented or modified, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit and other
financial accommodations available to and on behalf of the Borrower.
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders are willing to do so on the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter into
this Sixth Amendment, and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Sixth Amendment. Unless otherwise indicated, all section and
article references in this Sixth Amendment refer to sections and articles of the
Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Section 1.02: Section 1.02 is hereby amended by adding,
amending or restating, as the case may be, the following defined terms as
follows:
“‘Agreement’ means this Credit Agreement, as amended by that certain First
Amendment to Credit Agreement dated as of March 26, 2012, that certain
Resignation, Consent and Appointment Agreement dated as of April 20, 2012, that
certain Second Amendment to Credit Agreement dated as of September 4, 2012, that
certain Third Amendment to Credit Agreement dated as of September 27, 2012, that
certain Fourth Amendment to Credit Agreement dated as of October 9, 2013, that
certain Fifth Amendment to Credit Agreement dated as of October 7, 2014, and
that

        

--------------------------------------------------------------------------------




certain Sixth Amendment dated as of May 5, 2015, as the same may from time to
time be further amended, modified, supplemented or restated.
‘Commitment’ means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swing Line
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and Section 2.07A
and (b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b), and “Commitments” means the aggregate amount of
the Commitments of all Lenders. The amount representing each Lender’s Commitment
shall at any time be the least of such Lender’s: (i) Maximum Credit Amount, (ii)
Elected Commitment Amount and (iii) Applicable Percentage of the then effective
Borrowing Base.
‘Defaulting Lender’ means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swing Line Loans within
three (3) Business Days of the date required to be funded by it hereunder unless
such Lender notifies Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank, the Swing Line Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) failed, within three (3) Business
Days after request by the Administrative Agent or the Borrower, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swing Line Loans, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it or, in the good faith determination of the Administrative Agent
or the Borrower, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Lender shall not become a Defaulting Lender solely as the result
of the acquisition or maintenance of an ownership interest

- 2 -
        

--------------------------------------------------------------------------------




in such Lender or any Person controlling such Lender or the exercise of control
over such Lender or any Person controlling such Lender by a Governmental
Authority or an instrumentality thereof.
‘Interest Period’ means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending from seven (7) to thirty
(30) days thereafter as specified by the Borrower (provided that if pricing is
not available for any period between seven (7) and thirty (30) days the pricing
shall be the higher of the seven (7) or thirty (30) day period at such time) or
on the numerically corresponding day in the calendar month that is one, two,
three or six months (or, with the consent of each Lender, nine or twelve months)
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
‘Lenders’ means, as of the Effective Date, each Persons listed on Annex I and
after the Effective Date, any Person that shall have become a party hereto as a
Lender pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swing Line Lender.
‘Loans’ means, either collectively or individually as the context requires, the
Revolving Loans and the Swing Line Loans made by the Lenders to the Borrower
pursuant to this Agreement. For the avoidance of doubt, each reference to
“Loans” in Sections 2.01, 2.02, 2.03, 2.04 and 2.05 shall mean Revolving Loans.
‘Master Funding Account” means the Borrower’s deposit account number ending in
2470, styled “Carrizo Master” at Capital One, N.A.
“Non-Recourse Debt” means any Debt of any Unrestricted Subsidiary, in each case
in respect of which: (a) the holder or holders thereof (i) shall, except as
provided in the immediately succeeding clause (ii) have recourse only to, and
shall have the right to require the obligations of such Unrestricted Subsidiary
to be performed, satisfied, and paid only out of, the Property of such
Unrestricted Subsidiary and/or one or more of its Subsidiaries and the Equity
Interests in such Unrestricted Subsidiary and (ii), except for Sections
9.05(g)(iv) and (q), shall have no direct or indirect recourse (including by way
of guaranty, support or indemnity) to the Borrower or any of the Restricted
Subsidiaries or to any Property of the

- 3 -
        

--------------------------------------------------------------------------------




Borrower or any of the Restricted Subsidiaries, whether for principal, interest,
fees, expenses or otherwise; and (b) the terms and conditions relating to the
non-recourse nature of such Debt are in form and substance reasonably acceptable
to the Administrative Agent.
‘Refunded Swing Line Loans’ has the meaning assigned such term in Section
2.10(b).
‘Revolving Credit Exposure’ means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swing Line Exposure (other than any Swing Line Loans made by
such Lender in its capacity as the Swing Line Lender) at such time.
‘Revolving Loans’ means the revolving loans (which, for the avoidance of doubt,
shall not include Swing Line Loans) made by the Lenders to the Borrower pursuant
to this Agreement.
‘Swing Line Commitment’ means the obligation of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.10 in an aggregate principal amount at
any one time outstanding not to exceed $15,000,000.
‘Swing Line Exposure’ means, at any time, the sum of the aggregate amount of all
outstanding Swing Line Loans at such time. The Swing Line Exposure of any Lender
at any time shall equal the sum of (a) its Applicable Percentage of the total
Swing Line Exposure at such time (other than any Swing Line Loans made by such
Lender in its capacity as the Swing Line Lender) and (b) if such Lender is the
Swing Line Lender, the principal amount of all Swing Line Loans made by such
Lender outstanding at such time (to the extent that the other Lenders have not
funded their participations in such Swing Line Loans).
‘Swing Line Lender’ means Capital One, N.A. in its capacity as a lender of Swing
Line Loans.
‘Swing Line Loans’ has the meaning assigned such term in Section 2.09(a).
‘Swing Line Participation Amount’ has the meaning assigned such term in Section
2.10(c).”
2.2    Amendment to Section 2.02(c). Section 2.02(c) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(c)    Minimum Amounts; Limitations on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing of
Revolving Loans is made, such Borrowing shall be in an aggregate amount that is
an integral

- 4 -
        

--------------------------------------------------------------------------------




multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing of Revolving Loans may be in a lesser aggregate amount that is equal
to the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.08(e). Borrowings of more than one Type may be outstanding at the same time,
provided that there shall not at any time be more than a total of twelve (12)
Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.”
2.3    Amendment to Section 2.03(a). Section 2.03(a) is hereby amended by
replacing the phrase “12:00 noon” with the phrase “3:00 p.m.”.
2.4    Amendments to Article II. Article II is hereby amended by adding the
following Sections 2.09 and 2.10:
“Section 2.09    Swing Line Commitment.
(a)    Subject to the terms and conditions hereof, from time to time during the
Availability Period, the Swing Line Lender agrees to make a portion of the
credit otherwise available to the Borrower under the Commitments by making swing
line loans (“Swing Line Loans”) to the Borrower; provided that (i) the sum of
(A) the Swing Line Exposure of such Swing Line Lender, (B) the aggregate
principal amount of outstanding Revolving Loans made by such Swing Line Lender
and (C) the LC Exposure of such Swing Line Lender shall not exceed its
Commitment then in effect, (ii) the sum of the outstanding Swing Line Loans
shall not exceed the Swing Line Commitment and (iii) the Borrower shall not
request, and the Swing Line Lender shall not make, any Swing Line Loan if, after
giving effect to the making of such Swing Line Loan, the total Revolving Credit
Exposure would exceed the total Commitments. During the Availability Period, the
Borrower may use the Swing Line Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. All Swing
Line Loans shall be made as ABR Loans and shall not be entitled to be converted
into Eurodollar Loans.
(b)    The Borrower shall repay to the Swing Line Lender the then unpaid
principal amount of all Swing Line Loans such that there shall not be an unpaid
principal balance thereon for longer than any consecutive period of seven (7)
Business Days and in any event shall repay to the Swing Line Lender the then
unpaid principal balance of all Swing Line Loans on the Termination Date.
Section 2.10    Procedure for Swing Line Loans, Refunding of Swing Line Loans.
(a)    At the close of each Business Day during the Availability Period, the
Swing Line Lender agrees that it will settle all the dollar inflow and outflow
activity

- 5 -
        

--------------------------------------------------------------------------------




in the Master Funding Account and, subject to Section 2.09, will make a Swing
Line Loan to the Borrower equal to the amount necessary to pay all outstanding
items to the extent the Master Funding Account does not have excess balances,
provided, however, the Swing Line Lender shall not make any such Swing Line
Loans if so directed by the Borrower in writing to the Swing Line Lender. Not
later than 9:00 a.m. Houston time each Business Day, the Swing Line Lender shall
notify the Administrative Agent and the Borrower of the total outstanding
principal amount of all Swing Line Loans and all repayments thereof as of the
close of business on the prior Business Day. The proceeds of each Swing Line
Loan shall be made available by the Swing Line Lender to the Borrower by wire
transfer to the Master Funding Account by the close of business each Business
Day. The Swing Line Lender shall not make any Swing Line Loan after receiving a
written notice from the Borrower or the Administrative Agent stating that a
Default or an Event of Default exists and is continuing until such time as the
Swing Line Lender shall have received written notice from the Administrative
Agent of (i) rescission of all such notices from the Borrower or the
Administrative Agent (which notice of rescission the Administrative Agent shall
give to the Swing Line Lender promptly upon the discontinuance of such Default
or Event of Default) or (ii) the waiver of such Default or Event of Default in
accordance with this Agreement. Notwithstanding anything herein to the contrary,
the Swing Line Lender shall not have any obligation to make any Swing Line Loan
if any Lender is at such time a Defaulting Lender hereunder, unless the Swing
Line Lender has entered into arrangements reasonably satisfactory to it with the
Borrower or such Defaulting Lender to eliminate the Swing Line Lender’s Swing
Line Exposure with respect to any such Defaulting Lender or such Defaulting
Lender’s obligations to fund a Swing Line Loan.
(b)    So long as (i) the Borrower has not repaid the outstanding principal
amount of any Swing Line Loan or Swing Line Loans as provided in Section 2.09(b)
and (ii) the Swing Line Lender has provided one Business Day’s notice to the
Administrative Agent by 12:00 noon, Houston time, the Swing Line Lender may, on
behalf of the Borrower (which hereby irrevocably directs the Swing Line Lender
to act on its behalf in respect of any such request), cause the Administrative
Agent to request that each Lender make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s Applicable Percentage of
such Swing Line Loan or Swing Line Loans (the “Refunded Swing Line Loan”)
outstanding on the date of such request, to repay the Swing Line Lender. Each
Lender shall make the amount of its Revolving Loan available to the
Administrative Agent by wire transfer of immediately available funds not later
than 10:00 a.m., Houston time, one Business Day after the date of such notice to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swing Line Lender
for application by the Swing Line Lender to the repayment of the Refunded Swing
Line Loans.

- 6 -
        

--------------------------------------------------------------------------------




(c)    If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.10(b), one of the events described in Sections 10.01(h),
(i) or (j) shall have occurred and be continuing with respect to the Borrower or
any other Credit Party or if for any other reason, as determined by the Swing
Line Lender in its sole discretion, Revolving Loans may not be made as
contemplated by Section 2.10(b), each Lender shall, on the date such Revolving
Loan was to have been made pursuant to the notice referred to in Section
2.10(b), purchase for cash an undivided participating interest in the then
outstanding Swing Line Loans by paying to the Swing Line Lender an amount (the
“Swing Line Participation Amount”) equal to (i) such Lender’s Applicable
Percentage times (ii) the sum of the aggregate principal amount of Swing Line
Loans of the Swing Line Lender then outstanding that were to have been repaid
with such Revolving Loans.
(d)    If at any time after the Swing Line Lender has received from any Lender
such Lender’s Swing Line Participation Amount, the Swing Line Lender receives
any payment on account of the Swing Line Loans, the Swing Line Lender will
distribute to such Lender its ratable portion of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swing Line Loans then due); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Lender will return to the Swing Line Lender any portion thereof
previously distributed to it by the Swing Line Lender.
(e)    Provided the outstanding Swing Line Loans at such time are in compliance
with Section 2.09, each Lender’s obligation to make the Loans referred to in
Section 2.10(b) and to purchase participating interests pursuant to Section
2.10(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against any Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section VI, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Credit Party or any other Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. For the
avoidance of doubt, no Lender shall be required to make a Loan referred to in
Section 2.10(b) in an amount in excess of the limits set forth in Section 2.09.
(f)    The Swing Line Lender shall notify the Administrative Agent and the
Borrower within five (5) Business Days after the end of each fiscal quarter of
the amount of interest accrued on the Swing Line Loans for such quarter (less
the amount

- 7 -
        

--------------------------------------------------------------------------------




of any credit in respect of commitment fees paid to the Swing Line Lender in its
capacity as a Lender pursuant to Section 3.05(a) on the portion of such Lender’s
Commitment that was utilized by way of Swing Line Loans made by the Swing Line
Lender). The Borrower shall make a payment to the Swing Line Lender of such
amount on the Business Day after it receives written notice of such amount.”
2.5    Amendment to Section 3.04(a). Section 3.04(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(a)    Optional Prepayments. Subject to any break funding costs payable
pursuant to Section 5.02 and prior notice in accordance with Section 3.04(b),
the Borrower shall have the right at any time and from time to time to (i)
prepay ABR Loans in whole or in part, in a minimum aggregate amount of
$1,000,000 or any integral multiple of $500,000 in excess thereof or, if less
than $500,000, the remaining balance of the ABR Loans, and (ii) prepay any
Eurodollar Borrowing in whole in or in part, in a minimum aggregate amount of
$1,000,000 or any integral multiple of $1,000,000 in excess thereof or, if less
than $1,000,000, the remaining balance of such Eurodollar Borrowing.
2.6    Amendment to 3.04(b)(i). Section 3.04(b)(i) is hereby amended by
replacing the phrase “12:00 noon” with the phrase “3:00 p.m.”.
2.7    Amendment to Section 3.05(a). Section 3.05(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(a)    Commitment Fees. Subject to Section 4.03(c)(i), the Borrower agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the applicable Commitment Fee Rate on the average daily
amount of the unused amount of such Lender’s Commitment (provided that for the
purposes of this Section 3.05(a), the aggregate principal amount of Swing Line
Loans of such Lender then outstanding shall be deemed to be zero) during the
period from and including the date of this Agreement to but excluding the
Termination Date. Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case such commitment fees shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).”
2.8    Amendment to Sections 4.03(c)(iii)(A) and (B). Sections 4.03(c)(iii)(A)
and (B) are hereby amended by deleting such Sections in their entirety and
replacing them with the following:
“(iii)    If any Swing Line Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender, then:

- 8 -
        

--------------------------------------------------------------------------------




(A)
all or any part of such Swing Line Exposure or LC Exposure (other than the
portion of such Swing Line Exposure referred to in clause (b) of the definition
of such term) shall be automatically reallocated (effective as of the date such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swing Line Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) no Default or Event of
Default has occurred and is continuing at such time;

(B)
if the reallocation described in clause (A) above cannot, or can only partially,
be effected, then the Borrower shall, within three (3) Business Days following
the Borrower’s receipt of written notice by the Administrative Agent, (I) prepay
such Swing Line Exposure and (II) cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) in accordance with the procedures set forth in Section 2.08(j) for so
long as such LC Exposure is outstanding;”

2.9    Amendment to Sections 4.03(d) and (e). Sections 4.03(d) and (e) are
hereby amended by deleting such Sections in their entirety and replacing them
with the following:
“(d)    As long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loans and the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the Defaulting Lender’s LC Exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 4.03(c)(iii)(B), and
participating interests in any such newly made Swing Line Loan or issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 4.03(c)(iii)(A) (and Defaulting Lenders shall not
participate therein).
(e)    In the event that the Administrative Agent, the Borrower, the Swing Line
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposures and LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date, if necessary
as a result of a Loan funding pursuant to Section 2.08(e), such Lender shall
purchase at par such of the Loans (other than Swing Line Loans) of the other
Lenders as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.”

- 9 -
        

--------------------------------------------------------------------------------




2.10    Amendment to Section 7.18. Section 7.18 is hereby amended by deleting
such Section in its entirety and replacing it with the following:
“Section 7.18    Gas Imbalances, Prepayments. Except as set forth on Schedule
7.18 or included in the most recently delivered Reserve Report Certificate
delivered pursuant to Section 8.11(c) or as disclosed in writing to the
Administrative Agent, on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any Restricted Subsidiary
to deliver Hydrocarbons produced from the Oil and Gas Properties of the Borrower
and the Restricted Subsidiaries at some future time without then or thereafter
receiving full payment therefor exceeding a volume equal to two Bcf of gas (on
an Mcf equivalent basis) in the aggregate.”
2.11    Amendment to Section 7.23. Section 7.23 is hereby amended by deleting
such Section in its entirety and replacing it with the following:
“Section 7.23    Sanctions Laws and Regulations; Anti-Corruption Laws. None of
the Borrower, any Subsidiary of the Borrower or any directors or officers of the
Borrower or any such Subsidiary or any brokers or other agents acting at the
direction of the foregoing in connection with this Agreement or any other Loan
Document, is a Designated Person. Each of Borrower and its Subsidiaries and
their respective directors, officers and, to the knowledge of Borrower,
employees, agents, advisors and Affiliates is in compliance, in all material
respects, with (a) all Sanctions Laws and Regulations, (b) the United States
Foreign Corrupt Practices Act of 1977, as amended, and any other applicable
anti-bribery or anti-corruption laws, rules, regulations and orders
(collectively, “Anti-Corruption Laws”) and (c) the PATRIOT Act and any other
applicable terrorism and money laundering laws, rules, regulations and orders.
No part of the proceeds of the Loans or Letters of Credit will be used, directly
or indirectly, by the Borrower or any Subsidiary (i) for the purpose of
financing any activities or business of or with any Person or in any country or
territory that at such time is the subject of any Sanctions or (ii) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Law.
2.12    Amendment to Section 8.16(b). Section 8.16(b) is hereby amended by
deleting the phrase “Section 9.05(g)(iii)” and replacing it with the phrase
“9.05(g)(iv)”.
2.13    Amendment to Section 9.01(b). Section 9.01(b) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(b)    Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, its ratio of (i) consolidated current assets of the Borrower and
the Restricted Subsidiaries (including the unused amount of the total
Commitments, but excluding non-cash derivative assets under ASC 815 (other than
those Hedge Agreements set forth on Schedule 9.01(b))

- 10 -
        

--------------------------------------------------------------------------------




and any non-cash deferred income tax assets arising from the application of ASC
815 to (ii) consolidated current liabilities of the Borrower and the Restricted
Subsidiaries (excluding (A) non-cash derivative liabilities under ASC 815 and
any deferred non-cash income tax liabilities arising from the application of ASC
815, (B) current maturities and outstanding Swing Line Loans under this
Agreement and (C) the non-cash effects, if any, of any stock option re-pricing
accrual) , in each case determined in accordance with GAAP, to be less than 1.00
to 1.00. For purposes of determining the Borrower’s compliance with this Section
9.01(b), the Borrower’s options to acquire mineral interests and leases under
agency agreements (x) with independent third parties that are not Affiliates or
subsidiaries of any Credit Party or (y) with Affiliates of any Credit Party in
connection with joint ventures or other transactions approved by an independent
committee of the Borrower’s board of directors will be excluded from the
calculation of consolidated current liabilities. Any reference in the foregoing
to ASC 815 shall include any replacement thereof.”
2.14    Amendment to Section 9.16(b). Section 9.16(b) is hereby amended by
deleting the phrase “Section 9.05(o)” and replacing it with the phrase “Sections
9.05(g)(iv), (n) and (q)”.
2.15    Amendment to Section 9.16(c). Section 9.16(c) is hereby amended by
deleting the phrase “Section 9.05(g)(iii) and/or Section 9.05(o)” and replacing
it with the phrase “Sections 9.05(g)(iv), (n) and (q), as applicable”.
2.16    Amendment to Section 12.02(b). Section 12.02(b) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(b)    Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall (1)
increase the Commitment or the Maximum Credit Amount of any Lender without the
written consent of such Lender, (2) increase the Borrowing Base without the
written consent of each Lender, decrease or affirm at the existing amount the
Borrowing Base without the consent of the Required Lenders, or modify Section
2.07 or 3.04(c) in any manner adverse to the Lenders without the consent of each
Lender; provided that a Scheduled Redetermination may be postponed by the
Required Lenders, (3) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Obligations hereunder or under any other Loan Document, without
the written consent of each Lender affected thereby, (4) postpone the scheduled
date of payment or prepayment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Obligations hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the Maturity
Date without the written consent of each Lender affected thereby, (5) change
Section 4.01(b), 4.01(c) or 10.02(c) in any manner that would alter the pro rata
sharing of payments required thereby in a manner adverse to any Lender without

- 11 -
        

--------------------------------------------------------------------------------




the written consent of such Lender, (6) waive or amend Section 6.01 without the
written consent of each Lender, (7) modify clause (b) of the definition of
Obligations, Section 10.02(c), Sections 12.02(b)(7), Section 12.02(b)(9) or
Section 12.13 without the consent of each Lender adversely affected thereby and
the consent of each Person that is adversely affected thereby and a party to a
Hedge Agreement secured by the Security Instruments which is not a Lender (or an
Affiliate of a Lender) at the time of such agreement, (8) change any of the
provisions of this Section 12.02(b) or the definitions of “Required Lenders” or
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender, (9) amend or otherwise modify any Security Instrument in a manner that
results in the Obligations owed to any Person under any Hedge Agreement secured
by such Security Instrument no longer being secured thereby, without the written
consent of such Person, (10) release any Guarantor (except as set forth in the
Guaranty Agreement) or release all or a substantial portion of the Mortgaged
Properties (other than as provided in Section 11.10) without the written consent
of all Lenders or (11) amend, modify or waive any provision of Section 2.09 or
Section 2.10 without the written consent of the Swing Line Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any other Agent, the Swing Line
Lender or the Issuing Bank hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, such other Agent, the
Swing Line Lender or the Issuing Bank, as the case may be. Notwithstanding the
foregoing, so long as each designation of an Unrestricted Subsidiary set forth
therein complies with this Agreement, any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.”
2.17    Amendment to Section 12.03(b). Section 12.03(b) is hereby amended by
inserting the phrase “A FINAL AND NON-APPEALABLE JUDGMENT” before the phrase “BY
A COURT OF COMPETENT JURISDICTION” therein.
2.18    Amendment to Section 12.03(d). Section 12.03(d) is hereby amended by
adding the following phrase to the end thereof:
“;provided, that this clause (d) shall not limit the Borrower’s indemnification
obligations set forth above to the extent that such indirect, special, punitive
or consequential damages are included in any third party claim in connection
with which such Indemnitee is otherwise entitled to indemnification hereunder.”
2.19    Amendment to Section 12.04(b)(i). Section 12.04(b)(i) is hereby amended
by deleting the portion of such Section prior to (A) therein in its entirety and
replacing it with the following:

- 12 -
        

--------------------------------------------------------------------------------




“(b)    (i) Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees (other than a natural person or the
Borrower, its Subsidiaries or any of its Affiliates) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:”
2.20    Amendment to Section 12.04(b)(i)(A). Section 12.04(b)(i)(A) is hereby
amended by deleting the word “and” at the end thereof and adding the following
phrase to the end thereof:
“provided further that Borrower shall be deemed to have consented to any such
assignment of Revolving Loans or Revolving Commitments unless it shall object
thereto by written notice to Administrative Agent within 10 Business Days after
having received notice thereof; and”
2.21    Amendment to Schedules. The Schedules are hereby amended by adding
Schedule 9.01(b) attached hereto.
Section 3.    Borrowing Base and Aggregate Elected Commitment Amount. From and
after the Sixth Amendment Effective Date, the Borrowing Base shall be, and
hereby is, equal to the amount of $685,000,000 and the Aggregate Elected
Commitment Amount is $685,000,000, which Borrowing Base and Aggregate Elected
Commitment Amount shall remain in effect until with respect to the Borrowing
Base, the next Scheduled Redetermination or the Borrowing Base is otherwise
redetermined or adjusted in accordance with the Credit Agreement and with
respect to the Aggregate Elected Commitment Amount any adjustment pursuant to
Section 2.07A. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 2.07(e), Section
8.12(c) or Section 9.11. Each of the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, agree that the
redetermination of the Borrowing Base pursuant to this Section 3 shall
constitute a Scheduled Redetermination. This Section 3 constitutes notice of the
redetermined Borrowing Base in accordance with Section 2.07(d) of the Credit
Agreement.
Section 4.    Assignments and Reallocations. The Lenders have agreed among
themselves, in consultation with the Borrower, to reallocate their respective
Maximum Credit Amounts and Elected Commitments and to, among other things, add
Bank of America, N.A., BMO Harris Bank N.A., Citibank, N.A., Goldman Sachs Bank
USA, PNC Bank, National Association, and The Bank of Nova Scotia as “Lenders”
under the Credit Agreement (each a “New Lender” and collectively, the “New
Lenders”). The Administrative Agent and the Borrower hereby consent to such
reallocation and the Lenders’ assignments of their Maximum Credit Amounts and
Elected Commitments, including assignments to the New Lenders. On the Effective
Date and after giving effect to such reallocations, the Maximum Credit Amount
Tranche and Elected Commitment of each Lender shall be as set forth on Annex I
of this Amendment which Annex I supersedes and replaces the Annex I to the
Credit Agreement. With respect to such reallocation, each Lender shall be deemed
to have acquired the Maximum Credit Amount and Elected Commitment allocated to
it from each of the other Lenders and pursuant to the terms of the Assignment
and Assumption Agreement attached as Exhibit G to the Credit Agreement as if
each such Lender had executed an

- 13 -
        

--------------------------------------------------------------------------------




Assignment and Assumption Agreement with respect to such allocation. In
connection with the assignments in this Amendment and for purposes of such
assignments only, the Lenders, the New Lenders, the Administrative Agent and the
Borrower waive the processing and recordation fee under Section 12.04(b)(ii)(C).
Section 5.    Conditions Precedent. This Sixth Amendment shall become effective
on the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (such date, the “Sixth Amendment Effective
Date”):
5.1    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Sixth Amendment Effective Date and all other
fees the Borrower has agreed to pay in connection with this Sixth Amendment,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.
5.2    The Administrative Agent shall have received from all of the Lenders, the
Borrower and the Guarantors, counterparts (in such number as may be requested by
the Administrative Agent) of this Sixth Amendment signed on behalf of such
Person.
5.3    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Sixth Amendment.
5.4    The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may reasonably require in connection with
the transactions contemplated hereby.
The Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
Section 6.    Miscellaneous.
6.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.
6.2    Ratification and Affirmation; Representations and Warranties. Each Credit
Party hereby (a) acknowledges the terms of this Sixth Amendment; (b) ratifies
and affirms (i) its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby, and (ii) that the Liens created by the Loan Documents to which
it is a party are valid and continuing and secure the Obligations in accordance
with the terms thereof, after giving effect to this Sixth Amendment; and (c)
represents and warrants to the Lenders that on and as of the date hereof, and
immediately after giving effect to the terms of this Sixth Amendment:

- 14 -
        

--------------------------------------------------------------------------------




(i)    all of the representations and warranties of the Borrower and the
Guarantors contained in the Loan Documents are true and correct in all material
respects, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date, and
(ii)    no Default or Event of Default has occurred and is continuing.
6.3    Loan Document. This Sixth Amendment is a Loan Document.
6.4    Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
6.5    NO ORAL AGREEMENT. THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
6.6    GOVERNING LAW. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
6.7    Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with this
Sixth Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.
6.8    Severability. Any provision of this Sixth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
6.9    Successors and Assigns. This Sixth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]



- 15 -
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.


BORROWER:    CARRIZO OIL & GAS, INC.




By: /s/ David L. Pitts    
David L. Pitts
Vice President and Chief Financial Officer


GUARANTORS:
BANDELIER PIPELINE HOLDING, LLC,
CARRIZO (EAGLE FORD) LLC,
CARRIZO (MARCELLUS) LLC,
CARRIZO (MARCELLUS) WV LLC,
CARRIZO MARCELLUS HOLDING INC.,
CARRIZO (NIOBRARA) LLC,
CARRIZO (UTICA) LLC,
CLLR, INC.,
HONDO PIPELINE, INC.,
And
MESCALERO PIPELINE, LLC,




By: /s/ David L. Pitts    
David L. Pitts
Vice President

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




LENDERS:    WELLS FARGO BANK, NATIONAL
    ASSOCIATION, as Administrative Agent
    and a Lender




By: /s/ Collin Mayer    
Name: Collin Mayer
Title: Assistant Vice President

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Lender




By: /s/ Mark Lumpkin, Jr.    
Name: Mark Lumpkin, Jr.
Title: Authorized Signatory



Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender




By: /s/ Sharada Manne    
Name: Sharada Manne
Title: Managing Director




By: /s/ Ting Lee    
Name: Ting Lee
Title: Director



Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




COMPASS BANK, as a Lender




By: /s/ Kathleen J. Bowen    
Name: Kathleen J. Bowen
Title: Managing Director

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




CAPITAL ONE, N.A., as a Lender




By: /s/ Robert James    
Name: Robert James
Title: Director



Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender




By: /s/ Jeff Ard    
Name: Jeff Ard
Title: Vice President



Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender




By: /s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory



Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




SOCIETE GENERALE, as a Lender




By: /s/ Elena Robciuc    
Name: Elena Robciuc
Title: Managing Director

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




REGIONS BANK, as a Lender




By: /s/ Kelly L. Elmore III    
Name: Kelly L. Elmore III
Title: Senior Vice President

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By: /s/ Vipul Dhadda    
Name: Vipul Dhadda
Title: Authorized Signatory




By: /s/ Remy Riester    
Name: Remy Riester
Title: Authorized Signatory

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




MUFG UNION BANK, N.A. f/k/a UNION BANK, N.A., as a Lender




By: /s/ Stacy Goldstein    
Name: Stacy Goldstein
Title: Vice President

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




ASSOCIATED BANK, N.A., as a Lender




By: /s/ Elizabeth Sarazen    
Name: Elizabeth Sarazen
Title: Portfolio Manager

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as a Lender




By: /s/ George E. McKean    
Name: George E. McKean
Title: Senior Vice President

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




IBERIABANK, as a Lender




By: /s/ W. Bryan Chapman    
Name: W. Bryan Chapman
Title: Executive Vice President



Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender




By: /s/ Ronald E. McKaig    
Name: Ronald E. McKaig
Title: Managing Director

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Jonathan Luchansky    
Name: Jonathan Luchansky
Title: Vice President

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




BMO HARRIS BANK, N.A., as a Lender




By: /s/ Jim Ducote    
Name: Jim Ducote
Title: Managing Director

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Lender




By: /s/ Mark Sparrow    
Name: Mark Sparrow
Title: Director

Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




COMERICA BANK, as a Lender




By: /s/ William Robinson    
Name: William Robinson
Title: Senior Vice President









Signature Page to Sixth Amendment
Carrizo Oil & Gas, Inc.
        

--------------------------------------------------------------------------------




Annex I


LIST OF APPLICABLE PERCENTAGES, MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENT
AMOUNTS
Name of Lender
Applicable Percentage
Maximum Credit Amount
Elected Commitment Amount
Wells Fargo Bank
8.8%


$88,000,000.00




$60,280,000.00


Royal Bank of Canada
7.6%


$76,000,000.00




$52,060,000.00


Credit Agricole
7.6%


$76,000,000.00




$52,060,000.00


Compass Bank
7.6%


$76,000,000.00




$52,060,000.00


Capital One Bank
7.6%


$76,000,000.00




$52,060,000.00


Citibank
5.6%


$56,000,000.00




$38,360,000.00


Goldman Sachs Bank USA
5.6%


$56,000,000.00




$38,360,000.00


Societe Generale
5.6%


$56,000,000.00




$38,360,000.00


Regions
5.6%


$56,000,000.00




$38,360,000.00


Credit Suisse
5.6%


$56,000,000.00




$38,360,000.00


Union Bank
5.6%


$56,000,000.00




$38,360,000.00


Associated Bank
4.2%


$42,000,000.00




$28,770,000.00


Key Bank
4.2%


$42,000,000.00




$28,770,000.00


Iberia Bank
4.2%


$42,000,000.00




$28,770,000.00


Bank of America
2.9%


$29,200,000.00




$20,002,000.00


PNC
2.9%


$29,200,000.00




$20,002,000.00


Bank of Montreal
2.9%


$29,200,000.00




$20,002,000.00


Scotiabank
2.9%


$29,200,000.00




$20,002,000.00


Comerica Bank
2.9%


$29,200,000.00




$20,002,000.00


TOTAL
100.00%


$1,000,000,000.00




$685,000,000.00














Annex I
        

--------------------------------------------------------------------------------




Schedule 9.01(b)
On February 11, 2015, the Borrower entered into Hedge Agreements to offset
existing Hedge Agreements and lock in derivative asset values. The amounts below
reflect the net current derivative asset, as of the quarter ended on the
applicable date, associated with these original and offsetting Hedge Agreements.
For Quarter Ending
Current Derivative Assets Locked in with Offsetting Positions
March 31, 2015


$137,238,907


June 30, 2015


$106,537,452


September 30, 2015


$75,835,998


December 31, 2015


$44,782,022


March 31, 2016


$29,139,164


June 30, 2016


$19,872,921


September 30, 2016


$10,606,680


December 31, 2016


$2,695,140






Schedule 9.01(b)
        